NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0047n.06

                                            No. 21-1414

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                   Jan 26, 2022
 CHANTENA KINNEY,                                          )                   DEBORAH S. HUNT, Clerk
                                                           )
         Plaintiff-Appellant,                              )
                                                           )     ON APPEAL FROM THE
                 v.                                        )     UNITED STATES DISTRICT
                                                           )     COURT FOR THE WESTERN
 DENIS RICHARD MCDONOUGH, Secretary,                       )     DISTRICT OF MICHIGAN
 Department of Veteran Affairs,                            )
                                                           )
         Defendant-Appellee.                               )
                                                           )

Before: BATCHELDER, ROGERS, and WHITE, Circuit Judges.

       PER CURIAM.           Plaintiff-appellant Chantena Kinney appeals the dismissal of her

complaint, which alleged that the Department of Veterans Affairs (VA) discriminated against her

on account of her age and race and in retaliation for her protected Title VII activity. For the reasons

set forth below, we AFFIRM.

                                                  I.

                                                  A.

       Plaintiff-appellant Chantena Kinney was employed as a Licensed Practical Nurse (LPN)

on the Patient Aligned Care Team (PACT) at the Battle Creek VA Medical Center in Battle Creek,

Michigan. She filed her first formal Equal Employment Opportunity (EEO) complaint in March

2011. That complaint was resolved through a settlement agreement the following month. On

February 26, 2016, Kinney filed another EEO complaint alleging that she experienced retaliation
No. 21-1414, Kinney v. McDonough


for her prior EEO activity and a hostile work environment.1 The VA’s Office of Resolution

Management (ORM) accepted the following claims and bases related to Kinney’s February 26,

2016, EEO complaint:

        Whether complainant was subjected to a hostile work environment based on
        reprisal (prior EEO Activity) and age as evidenced by the following events:

        Event 1: On December 18, 2015, [Kinney’s supervisor] informed her that her
        workspace would be moved closer to Dr. Paul Anthony which prevented her from
        having access to printers, copier, etc.
        Event 2: On January 4, 2016, [Kinney] was suspended from employment for seven
        (7) calendar days.
        Event 3: On February 3, 2016, [Kinney] assisted [a registered nurse] with an EKG,
        and later the RN reported her to management.
        Event 4: On February 11, 2016, [Kinney] was given a full clinic, but other [LPNs]
        were not.
        Event 5: On March 2, 2016, [Kinney] was assigned to clinic A2 from 0800 to 12
        noon.
        Event 6: On March 11, 2016 [a registered nurse] requested that [Kinney] [take] over
        a clinic, but failed to give . . . (LPN’s/coworkers) a clinic.
        Event 7: On March 16, 2016, [Kinney] received an instant message (IM) from . . .
        [the] Urgent Care Supervisor advising that he received a call from someone on the
        A team stating that [Kinney] was not doing her job.
        Event 8: On March 15, 2016, [a registered nurse] gave her assignments, but did not
        make sure that the assignments were distributed fairly or equally.
        Event 10: On May 11, 2016, [Kinney] was detailed to the Medical Unit, 82-1.
        Event 11: On June 10, 2016, [Kinney] was detailed to the Housekeeping Section
        although her title is “Nurse”
        Event 12: Beginning October 30, 2016 through November 5, 2016, [Kinney] was
        suspended from employment for seven (7) calendar days.

R.10-5, PID 67.




1
 The complaint was not received by the Department of Veterans Affairs Office of Resolution Management (ORM)
until March 7, 2016.

                                                    -2-
No. 21-1414, Kinney v. McDonough


   On March 2, 2018, Kinney filed a second EEO complaint. As accepted by ORM, Kinney’s

complaint was as follows:

   Whether complainant was subjected to a hostile work environment based on reprisal
   (prior EEO activity) as evidenced by the following events:

   1. On August 14, 2017, [the] Chief of Clinical Health[] failed to act when [a]
      coworker[] allowed a door to shut in [Kinney’s] face, rather than holding it open
      for her.
   2. On November 15, 2017, [the Chief of Clinical Health] failed to act when [a]
      coworker[] shut the door in [her] face.
   3. On November 15, 2017, [the Chief of Clinical Health] moved [Kinney] to another
      department following an altercation with [a] coworker . . . .
   4. On or about January 25, 2018, [the Chief of Clinical Health] cancelled a meeting
      with [Kinney] and her attorney due to the commencement of an administrative
      board of investigation (ABI).
   5. On or about February 5, 2018, [the Chief of Clinical Health] required [Kinney] to
      participate in an ABI.
   6. On December 6, 2018, [the] Medical Center Director[] issued [Kinney] a removal
      letter, effective December 12, 2018.

R.10-8, PID 82.

        ORM conducted an investigation into Kinney’s March 2018 EEO complaint and issued an

investigative report on February 13, 2019. On February 19, 2019, Kinney’s counsel indicated

through email to the ORM investigator assigned to Kinney’s case that Kinney was alleging race

as a basis of discrimination, and stated that Kinney was “Black & African American.” R.10-10,

PID 89. However, Kinney did not formally move to amend her EEO complaint to add a claim for

race discrimination, and the investigative report issued on February 13, 2019, did not mention race

discrimination. Kinney did not file an appeal with the Merit Systems Protection Board (MSPB).

Kinney’s investigation file was transferred from ORM to the VA’s Office of Employment

Discrimination Complaint Adjudication (OEDCA), which issued a final decision on January 28,

2020.



                                                -3-
No. 21-1414, Kinney v. McDonough


       In its decision, the OEDCA determined that Kinney had failed to demonstrate by a

preponderance of the evidence that she had been retaliated against as alleged. With regard to

Kinney’s temporary detail and removal (Events 3 and 6), the OEDCA found that although Kinney

had made out a prima facie case of reprisal, the VA had provided legitimate, non-pretextual reasons

for the challenged actions. As to Kinney’s remaining claims of harassment, the OEDCA found

that Kinney failed to demonstrate that the VA had “subjected her to unwelcome conduct that was

sufficiently severe or pervasive so as to create an unlawful hostile work place environment.” R.10-

11, PID 100–01. No race discrimination claims were addressed in the Final Agency Decision.

       On March 6, 2020, after this case was filed, the VA moved to dismiss Kinney’s February

2016 EEO complaint pursuant to 29 C.F.R. §§ 1614.109(b) and 1614.107(a)(3) on the ground that

almost all of the factual allegations in Kinney’s district-court complaint were the same as those

contained in her February 2016 EEO complaint. The Equal Employment Opportunity Commission

(EEOC) granted the motion on April 13, 2020. The OEDCA implemented that decision by issuing

a Final Order on April 23, 2020. Kinney did not appeal that decision.

                                                B.

       Kinney initiated this action by filing a complaint alleging that the OEDCA’s Final Agency

Decision resolving her March 2018 EEO complaint and “denying that the plaintiff was

discriminated as alleged is unfounded according to the laws set forth in Title VII . . . and federal

sector equal opportunity regulations.” R.1, PID 6. Kinney subsequently filed an amended

complaint adding a claim for discrimination based on race and seeking judicial review of both the

Final Agency Decision resolving her March 2018 EEO complaint and the dismissal of her

February 2016 EEO complaint.




                                                -4-
No. 21-1414, Kinney v. McDonough


        The VA moved to dismiss the amended complaint, and the district court granted the

motion. The district court found the complaint “deficient in several ways.” R.17, PID 154. For

example, it noted that Title VII does not cover age-discrimination claims, and that the amended

complaint does not state Kinney’s race or her age.2 Therefore, the district court determined,

Kinney had failed to plead membership in a protected class. The court also held that Kinney had

failed to establish a prima facie case of disparate treatment. It further held that there was a “dearth

of facts” regarding whether Kinney was discriminated against in retaliation for her prior EEO

activity. R.17, PID 156. To the extent Kinney was attempting to bring a hostile-work-environment

claim, the court rejected that claim because Kinney had failed to plead that any alleged workplace

harassment was on account of her race or age.                The court concluded that Kinney merely

complained of “the sort of petty workplace friction that does not rise to the level of actionable

harassment.” R. 17, PID 157. Kinney did not seek leave to file a second amended complaint.

        This appeal followed.

                                                     II.

        We review de novo a district court’s grant of a motion to dismiss pursuant to Rule 12(b)(6).

Cooper Butt ex rel Q.T.R. v. Barr, 954 F.3d 901, 904 (6th Cir. 2020). A Rule 12(b)(6) motion is

properly granted where the complaint “fail[s] to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing


2
 The court nevertheless analyzed Kinney’s age discrimination claims under the Age Discrimination in Employment
Act (ADEA), but found that she had failed to plead any claim for age discrimination under the ADEA.

                                                     -5-
No. 21-1414, Kinney v. McDonough


Twombly, 550 U.S. at 556). “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, however, it must assert sufficient facts to provide the

defendant with fair notice of what the . . . claim is and the grounds upon which it rests.” Rhodes

v. R & L Carriers, Inc., 491 F. App’x 579, 582 (6th Cir. 2012) (quotations omitted).

                                                 A.

       We begin with the threshold matter of whether Kinney properly pleaded her age and race.

In granting the VA’s motion to dismiss, the district court found that Kinney had failed to plead

membership in a protected class, noting that the sole reference to race or age in the amended

complaint was a line in the first paragraph stating that this “action is for discrimination on account

of age, race, and reprisal.” R.17, PID 155. We agree with the district court that there is nothing

in the amended complaint indicating Kinney’s race or age.

       In the proceedings below, Kinney argued that her failure to plead her age and race was

immaterial because “specific factual allegations aren’t required”; rather, only direct or inferential

allegations regarding all material elements of her claim were necessary at the motion to dismiss

stage. R.14, PID 118. Kinney asserted that she met this requirement because the events in her

EEO complaints were mentioned in the OEDCA’s Final Agency Decision resolving her March

2018 EEO complaint, and because her amended complaint in this action mentioned the events in

her February 2016 EEO complaint. On appeal, Kinney argues that this action is an administrative

appeal and that “the EEOC record” from the administrative proceedings below indicates that her

color is Black, she is African American, and that she is fifty-six years old. Appellant Br. at 7. But

this action is not an appeal of the disposition of Kinney’s March 2018 EEO complaint; nor is it an

appeal of the OEDCA’s final order dismissing her February 2016 EEO complaint.




                                                 -6-
No. 21-1414, Kinney v. McDonough


       Kinney’s March 2018 EEO complaint consisted of both “mixed” and “non-mixed” claims.

Federal regulations define a “mixed case complaint” as “a complaint of employment

discrimination filed with a federal agency based on race, color, religion, sex, national origin, age,

disability, or genetic information related to or stemming from an action that can be appealed to the

Merit Systems Protection Board (MSPB).” 29 C.F.R. § 1614.302(a)(1); see also Butler v. West,

164 F.3d 634, 638 (D.C. Cir. 1999) (describing mixed case as “an adverse personnel action subject

to appeal to the MSPB coupled with a claim that the action was motivated by discrimination.”).

An employee pursuing a mixed case can either file a “mixed case complaint with her agency’s

EEO office,” or a “mixed case appeal directly with the MSPB.” See Butler, 164 F.3d at 638

(quotations omitted). Where, as here, the employee chooses the agency EEO route, “within thirty

days of a final decision she can file an appeal with the MSPB or a civil discrimination action in

federal district court.” Id. (citing 29 C.F.R. §§ 1614.302(d)(1)(ii), 1614.302(d)(3), 1614.310(a)).

       Section 1614.302(d)(1)(ii) of Title 29 of the Code of Federal Regulations provides that

“[i]f the complainant is dissatisfied with the agency’s final decision on the mixed case complaint,

the complainant may appeal the matter to the MSPB (not EEOC) within 30 days of receipt of the

agency’s final decision.” 29 C.F.R. § 1614.302(d)(1)(ii). Section 1614.302(d)(3), in turn, provides

that “[a]t the time that the agency issues its final decision on a mixed case complaint, the agency

shall advise the complainant of the right to appeal the matter to the MSPB (not EEOC) within

30 days of receipt and of the right to file a civil action as provided at § 1614.310(a).” Id.

§ 1614.302(d)(3). Section 1614.310(a) provides that an individual such as Kinney may file a civil

action “[w]ithin 30 days of receipt of a final decision issued by an agency on a complaint unless

an appeal is filed with the MSPB.” Id. § 1614.310(a).




                                                -7-
No. 21-1414, Kinney v. McDonough


       As these provisions make clear, an appeal of an adverse agency decision on a mixed-case

complaint is taken to the MSPB, and the civil-discrimination action that a complainant may file

instead is not such an appeal. See Valentine-Johnson v. Roche, 386 F.3d 800, 805 (6th Cir. 2004)

(“Should she elect the agency EEO route, within thirty days of a final decision she can file an

appeal with the MSPB or a civil discrimination action in federal district court.”). Kinney did not

file such an appeal with the MSPB, so this action is not properly characterized as an appeal of the

underlying agency decision resolving her mixed claim.

       Kinney’s March 2018 EEO complaint also contained non-mixed claims. Appeals of non-

mixed claims are taken to the EEOC. See 29 C.F.R. §§ 1614.401, 1614.403(a); see also Smith v.

Potter, 445 F.3d 1000, 1002 n.1 (7th Cir. 2006) (“Once an agency has dismissed or otherwise

disposed of a complaint, federal employees have the right to appeal that decision to the EEOC, see

29 C.F.R. §§ 1614.403 et seq., or file a complaint in federal court, see 29 C.F.R. § 1614.407.”),

overruled on other grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013). Kinney did not

appeal her non-mixed claims to the EEOC.

       Similarly, this action is not an appeal of the OEDCA’s final order dismissing Kinney’s

February 2016 EEO complaint. The OEDCA granted the VA’s motion to dismiss the February

2016 complaint pursuant to 29 C.F.R. § 1614.109(b) and 1614.107(a)(3). Section 1614.109(b)

permits administrative judges to dismiss administrative complaints on grounds listed in section

1614.107, which includes when an administrative complaint “is the basis of a pending civil action

in a United States District Court in which the complainant is a party.” 29 C.F.R. § 1614.107(a)(3).

Although a complainant may appeal such a dismissal, see 29 C.F.R. § 1614.401(a), such appeals

must be taken to the EEOC. See 29 C.F.R. § 1614.403(a).




                                                -8-
No. 21-1414, Kinney v. McDonough


       Although a complainant may—and Kinney did—file a civil action to vindicate her claims,

see 29 C.F.R. § 1614.407(a), 42 U.S.C. § 2000e-16(c), such actions are considered de novo civil

actions. See 5 U.S.C. § 7702(e)(3) (“Nothing in this section shall be construed to affect the right

to trial de novo under any provision of law described in subsection (a)(1) of this section after a

judicially reviewable action, including the decision of an agency under subsection (a)(2) of this

section.”); see also Chandler v. Roudebush, 425 U.S. 840, 861 (1976) (Congress “faced a choice

between record review of agency action based on traditional appellate standards and trial de novo

of Title VII claims. The Senate committee selected trial de novo as the proper means for resolving

the claims of federal employees.”); Smith v. Perkins Bd. of Educ., 708 F.3d 821, 827 (6th Cir.

2013) (stating that the Supreme Court “recognized Congress’ intent that Title VII plaintiffs receive

de novo trials in federal court”).

       Accordingly, this action is not an appeal of either of the two underlying decisions resolving

Kinney’s February 2016 EEO and March 2018 EEO complaints.

       Kinney also argues that the exhibits attached to the pleadings before the district court

indicate her race and color. Although Kinney did not attach any exhibits to her amended

complaint, the VA attached portions of the administrative record as exhibits to its motion to

dismiss. “A court evaluating a motion to dismiss may . . . consider ‘the complaint and any exhibits

attached thereto, public records, items appearing in the record of the case and exhibits attached to

defendant’s motion to dismiss so long as they are referred to in the complaint and are central to

the claims contained therein.” Luis v. Zang, 833 F.3d 619, 632 (6th Cir. 2016) (quoting Kreipke

v. Wayne State Univ., 807 F.3d 768, 774 (6th Cir. 2015)). Because Kinney did not attach any

exhibits to her amended complaint, the question here is whether the exhibits attached to the VA’s




                                                -9-
No. 21-1414, Kinney v. McDonough


motion to dismiss referencing Kinney’s race and age “are referred to in the [amended] complaint.”

Id.

         No exhibit attached to the VA’s motion to dismiss references Kinney’s age. The only

exhibit that references Kinney’s race is an email from Kinney’s counsel to the EEO investigator

stating that her “Color and Race” are “Black & African American.” R.10-10, PID 89. But Kinney

did not refer to this email in her amended complaint, so the district court did not err in declining

to consider the email in determining whether Kinney had properly pleaded her race and age.3

Accordingly, we find no error in the district court’s conclusion that Kinney failed to plead

membership in a protected class.

                                                           B.

         We turn next to Kinney’s hostile-work-environment claim. The district court found that

Kinney had failed to properly plead a claim for hostile work environment. After reciting the

elements of a prima facie case for hostile work environment based on race and age,4 the district

court observed that Kinney had failed to allege that the claimed adverse employment actions were

taken because of her race or age. It also found that the actions about which she complained were

nothing more than petty workplace friction that did not rise to the level of actionable harassment.

         To the extent the district court dismissed the claim for failure to allege facts making out a

prima facie case for a hostile work environment, this was error. The Supreme Court “has never

indicated that the requirements for establishing a prima facie case under McDonnell Douglas also


3
  Although Exhibit 3 attached to Kinney’s opposition to the VA’s motion to dismiss, a VA ORM counsel report, states
that Kinney is alleging discrimination on the basis of race and that her race is Black, the district court did not err in
declining to consider this exhibit because it is not referred to anywhere in the amended complaint. See Luis, 833 F.3d
at 632.
4
  These elements are (1) membership in a protected class; (2) the plaintiff was subjected to unwelcome harassment;
(3) the harassment was due to a protected characteristic; (4) the harassment had the effect of unreasonably interfering
with the plaintiff’s work performance by creating an intimidating, hostile, or offensive work environment; and (5) the
existence of employer liability. See Hafford v. Seidner, 183 F.3d 506, 512 (6th Cir. 1999) (Title VII); Crawford v.
Medina Gen. Hosp., 96 F.3d 830, 834–35 (6th Cir. 1996) (ADEA).

                                                         -10-
No. 21-1414, Kinney v. McDonough


apply to the pleading standard that plaintiffs must satisfy in order to survive a motion to dismiss.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973)). The McDonnell Douglas framework is “an evidentiary standard,

not a pleading requirement.” Id. at 510; see also James v. Hampton, 592 F. App’x 449, 460 (6th

Cir. 2015) (“Although it is ultimately [the plaintiff]’s burden either to establish the elements of the

prima facie case under McDonnell Douglas or to offer direct evidence of discrimination, the

Supreme Court has held that McDonnell Douglas sets an evidentiary standard, not a pleading

requirement.”) (citing Swierkiewicz, 534 U.S. at 510); Keys v. Humana, Inc., 684 F.3d 605, 609

(6th Cir. 2012) (“The district court’s requirement that [the plaintiff]’s complaint establish a prima

facie case under McDonnell Douglas and its progeny is contrary to Supreme Court and Sixth

Circuit precedent.”).

       On a motion to dismiss a hostile-work-environment claim, “the ordinary rules for assessing

the sufficiency of a complaint apply.” Swierkiewicz, 534 U.S. at 511. That is, “only ‘a short and

plain statement of the claim showing that the pleader is entitled to relief’” is required. Id. at 508

(quoting Fed. R. Civ. P. 8(a)(2)). As we stated in Crowder v. Railcrew Xpress, 557 F. App’x 487

(6th Cir. 2014) (per curiam), “[t]he correct standard is the ‘plausibility’ standard in Twombly and

Iqbal.” Id. at 492. “The central inquiry of a Title VII claim is whether an employer discriminated

against an employee because of her ‘race, color, religion, sex, or national origin.’” Primm v. Dep’t

of Human Servs., No. 16-6837, 2017 WL 10646487, at *2 (6th Cir. Aug. 17, 2017) (order) (quoting

42 U.S.C. § 2000e-2(a)(1); citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

       Although the district court “impermissibly applied what amounted to a heightened pleading

requirement by insisting that” Kinney allege “specific facts beyond those necessary to state [her]

claim,” Primm, 2017 WL 1064687, at *2 (quoting Twombly, 550 U.S. at 570) (quotations omitted),



                                                 -11-
No. 21-1414, Kinney v. McDonough


we may “affirm the judgment on any basis supported by the record.” Id. (quoting Angel v. Ky.,

314 F.3d 262, 264 (6th Cir. 2002)).

          Here, the district court’s underlying reasoning is sound insofar as it found that Kinney

failed to state a claim for hostile work environment. See Primm, 2017 WL 10646487, at *2. The

complaint does not state Kinney’s race or sex and the amended complaint does not reference the

exhibit attached to the motion to dismiss that references Kinney’s race. Because the amended

complaint does not properly allege that Kinney is a member of a protected class, her claim fails.

See id. Moreover, without these factual allegations, Kinney has not provided the VA with “fair

notice of the basis for [her] claims” as required by Rule 8. See Swierkiewicz, 534 U.S. at 514.

Accordingly, we affirm the district court’s dismissal of Kinney’s hostile-work-environment

claim.5

                                                       C.

          The district court also dismissed Kinney’s disparate-treatment claim on the grounds that

she failed to properly plead her age and race and because she had failed to plead the prima facie

elements of her claim. The court noted, for example, that Kinney had not alleged that she was

qualified for her position or that similarly situated employees outside her protected class were

treated better than she was.

          As with Kinney’s hostile-work-environment claim, the district court improperly required

Kinney to plead a prima facie case for her disparate-treatment claim. Again, at this stage of the

litigation, all that is required is that Kinney provide a “short and plain statement showing that [she]

is entitled to relief.” See Fed. R. Civ. P. 8(a)(2); see also Swierkiewicz, 534 U.S. at 508; Tchankpa

v. Ascena Retail Grp., Inc., 951 F.3d 805, 817 (6th Cir. 2020). The “central inquiry” for a Title


5
 We need not address the VA’s separate argument that Kinney forfeited her claim that she suffered a hostile work
environment based on age, having determined that Kinney failed to properly plead both her race and age.

                                                      -12-
No. 21-1414, Kinney v. McDonough


VII claim, Primm, 2017 WL 10646487, at *2, is whether an employer discriminated against an

individual with respect to her compensation, terms, conditions, or privileges of employment on

account of her race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-2(a)(1); see also

Harris, 510 U.S. at 21. At the pleading stage, the complaint need only state “sufficient factual

content from which a court could draw the reasonable inference of racial discrimination.” James,

592 F. App’x at 461 (quotations omitted).

       In James, this court held that the plaintiff had satisfied the pleading requirements for a

disparate-treatment claim based on race because “[s]he identifie[d] herself as a member of a

protected class, detail[ed] the JTC’s investigation against her both prior and subsequent to her

suspension from her judgeship, and identifie[d] and describe[d] the misconduct of five white state

court judges who were not investigated or disciplined by the JTC.” Id. at 461. By contrast, in

Tchankpa, we affirmed the district court’s dismissal of the plaintiff’s disparate-treatment claim

based on disability where the plaintiff alleged only that “several employees on Mr. Patel’s team

were allowed to work from home” but the plaintiff was not. 951 F.3d at 818. We stated that

disparate treatment arises from employers “treat[ing] some people less favorably because of their

. . . [protected characteristics],” id. (quoting Raytheon Co. v. Hernandez, 540 U.S. 44, 52 (2003)),

but noted that there was nothing in the complaint to indicate that the plaintiff’s employer had

“treated him differently with a discriminatory animus stemming from [plaintiff]’s disability.” Id.

This case is more like Tchankpa. Because the district court properly dismissed Kinney’s disparate

treatment claim in part because the amended complaint does not allege her age or race, meaning

that Kinney failed to allege “sufficient ‘factual content’ from which a court could ‘draw the

reasonable inference’” that she was discriminated against based on her age or race, James, 592 F.




                                               -13-
No. 21-1414, Kinney v. McDonough


App’x at 461, we affirm the district court’s dismissal of Kinney’s disparate treatment claim. See

Tchankpa, 951 F.3d at 818; Primm, 2017 WL 1064687, at *2–3.

                                                  D.

       Kinney also failed to state a cause of action for retaliation because she did not allege

sufficient facts to support the causation requirement and more generally failed to state the grounds

for relief. “Title VII prohibits discriminating against an employee because that employee has

engaged in conduct protected by Title VII,” which includes filing EEO complaints. Laster v. City

of Kalamazoo, 746 F.3d 714, 729–30 (6th Cir. 2014).

       Kinney did not sufficiently allege that the adverse employment actions were in response to

her EEO complaints, so she cannot show a causal connection. To demonstrate causation, the

plaintiff “must establish that his or her protected activity was a but-for cause of the alleged adverse

action by the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). A

plaintiff fails to meet the causation requirement if the complaint “does not allege any facts to

support a causal link between her claimed protected activities and her [adverse employment

actions].” Koutsoukos v. Adecco USA, Inc., No. 16-2610, 2017 WL 5514558, at *2 (6th Cir. July

14, 2017) (citing Allen v. Mich. Dep’t of Corr., 165 F.3d 405, 413 (6th Cir. 1999)). Kinney’s

complaint did not allege that her filing of EEO complaints, a protected activity, caused the

allegedly adverse employment actions. The complaint failed to state facts that would support a

conclusion that the adverse employment actions were taken to punish her for exercising protected

rights instead of for some other reason, such as job performance or staffing issues. Kinney’s sparse

and conclusory assertions that her colleagues were treated differently, without any further factual

allegations about whether Kinney’s superiors knew that she engaged in protected activity or how

the differential treatment was supposedly adverse, are not enough to show causation. A complaint



                                                 -14-
No. 21-1414, Kinney v. McDonough


must allege sufficient facts to state a plausible claim, which “asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. While it is true that Kinney’s

complaint states that some allegedly adverse employment actions occurred shortly after she

engaged in protected activity, that proximity alone is not enough. “Temporal proximity alone

generally is not sufficient to establish causation,” and “[e]xceptions to this rule are ‘rare,’ even in

instances involving relatively short time periods.” Kenney v. Aspen Techs., Inc., 965 F.3d 443,

449 (6th Cir. 2020) (quotation omitted). The complaint’s lack of sufficient facts supporting the

causation requirement demonstrates that it fails to meet the standard of stating a plausible claim.

       It is true that a complaint does not need to establish a prima facie case of retaliation or

contain “detailed factual allegations” in order to survive a motion to dismiss. See Keys, 684 F.3d

at 609–10 (6th Cir. 2012) (quoting Iqbal, 556 U.S. at 679). But in this case, the complaint’s

deficiencies go beyond merely its lack of sufficient facts to support the causation requirement,

because the complaint suffers from a more fatal flaw. Here, Kinney did not even put the VA on

notice that she was stating a retaliation claim. The plaintiff has an “obligation to provide the

grounds of his entitle[ment] to relief.” Twombly, 550 U.S. at 555 (quotation omitted). The

complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Kensu v. Corizon, Inc., 5 F.4th 646, 650 (6th Cir. 2021) (quoting Twombly, 550 U.S. at

555). Kinney’s complaint contains only a few brief references to retaliation or reprisal without

further elaboration, and the “claim for relief” section does not mention a retaliation claim. The

complaint thus fails to meet the fundamental pleading requirement that it give the VA notice of

the retaliation claim and the facts supporting that claim.




                                                 -15-
No. 21-1414, Kinney v. McDonough


                                              III.

       For the reasons set forth above, we AFFIRM the district court’s dismissal of Kinney’s

hostile-work-environment, disparate-treatment, and retaliation claims.




                                              -16-
No. 21-1414, Kinney v. McDonough


           HELENE N. WHITE, Circuit Judge, concurring in part and dissenting in part.

           I agree that the district court did not err in dismissing Kinney’s hostile-work-environment

and disparate-treatment claims. However, I would reverse the dismissal of Kinney’s retaliation

claim. The VA did not address the retaliation claim in its motion to dismiss. Nevertheless, the

district court addressed the claim along with the other claims.1 In dismissing the retaliation claim,

the district court simply stated that a “dearth of facts” exists regarding whether any of the alleged

adverse employment actions were taken as reprisal for Kinney’s EEO complaints. R.17, PID 156.

On appeal, the VA argues that Kinney failed to plead “but-for” causation and asserts that the

adverse employment actions of which she complains lack sufficient temporal proximity to the EEO

complaints. Kinney argues that fairly read, her complaint states a retaliation claim.

           “Title VII’s antiretaliation provision forbids employer actions that ‘discriminate against’

an employee . . . because [s]he has ‘opposed’ a practice that Title VII forbids or has ‘made a charge,

testified, assisted, or participated in’ a Title VII ‘investigation, proceeding, or hearing.’” Primm,

2017 WL 10646487, at *3 (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 59

(2006)). Kinney’s amended complaint asserts that after she filed her EEO complaints, she was

discriminated against in the form of unequal work assignments, undesirable details to other

sections of the hospital, suspension, and termination.

           Although “plaintiffs must state ‘plausible’ grounds for relief, [Twombly and Iqbal] do not

alter the basic rule that plaintiffs must plead only the basic elements of a claim, not develop all of

the facts necessary to support the claim.” Havard v. Wayne Cnty., 436 F. App’x 451, 457 (6th Cir.

2011) (quoting Hebron v. Shelby Cnty. Gov’t, 406 F. App’x 28, 30 (6th Cir. 2010)); see also Keys,

684 F.3d at 608 (“Specific facts are not necessary; the statement need only give the defendant fair



1
    Kinney does not argue that the district court should not have addressed this claim.

                                                           -17-
No. 21-1414, Kinney v. McDonough


notice of what the . . . claim is and the grounds upon which it rests.”) (quoting Erickson v. Pardus,

551 U.S. 89, 93 (2007)); Ctr. For Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 369 (6th

Cir. 2011) (noting that although a complaint need not contain “detailed factual allegations,” it must

contain “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”) (internal

quotations omitted). “[T]o survive a motion to dismiss, the complaint must contain either direct

or inferential allegations respecting all material elements to sustain a recovery under some viable

legal theory.’” Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007).

       Kinney adequately pleaded a retaliation claim. Although Kinney’s complaint does not use

the words “cause” or “causation,” her amended complaint states, “[t]his action is for discrimination

on account of age, race, and reprisal.” R.8, PID 25 (emphasis added). When “constru[ing] the

complaint in the light most favorable to [Kinney], accept[ing] all well-pleaded factual allegations

in the complaint as true, and draw[ing] all reasonable inferences” in her favor, see Courtright v.

City of Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016), Kinney has plausibly alleged that she was

discriminated against for filing the two EEO complaints. The amended complaint contains

“sufficient factual content from which a court, informed by its judicial experience and common

sense, could draw the reasonable inference” that the VA retaliated against her because she filed

her EEO complaints. See Crowder, 557 F. App’x at 493 (quoting Keys, 684 F.3d at 610).

Specifically, Kinney alleged that after her formal EEO complaint was received by the VA’s ORM

on March 7, 2016, she experienced adverse employment actions on March 11, 15, and 16, 2016;

that after she amended her EEO complaint on April 29, 2016, she was transferred to another unit

on May 11, 2016; that after she amended her EEO complaint on May 13, 2016, she was detailed

to the Housekeeping Section on June 10, 2016, and was suspended for seven days on July 4, 2016;

and that after she amended her EEO complaint on July 19, 2016, she was removed from the PACT



                                                -18-
No. 21-1414, Kinney v. McDonough


nursing team on July 29, 2016. Unlike her other claims, which conspicuously fail to plead

Kinney’s age and race, the amended complaint clearly alleges that Kinney filed two EEO

complaints and several amendments, and that she subsequently experienced a variety of adverse

employment actions. Although temporal proximity may prove to be insufficient at some later stage

of the proceedings, Kinney’s allegations are sufficient at the pleadings stage. Accordingly, the

district court erred in dismissing the retaliation claim for failure to state a claim.




                                                  -19-